Case 2:20-cv-05667-JHS Document 1-4 Filed 11/13/20 Page 1 of 3




          Exhibit “D”
                       Case 2:20-cv-05667-JHS Document 1-4 Filed 11/13/20 Page 2 of 3




                                              IN THE COURT OF COMMON PLEAS OF PHILADELPHIA
                                                                   COUNTY
                                                  FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                                            TRIAL DIVISION – CIVIL




                                GOLDFARB                                                May Term 2020

                                     VS                                                   No. 01785

                               KALODIMOS


                                                 CASE MANAGEMENT ORDER
                                                      COMPLEX TRACK                                   02-NOV-2020
                                                                                                      E. ORVIK
              AND NOW, 02-NOV-2020 , it is Ordered that:

             1.      The case management and time standards adopted for complex track cases shall be applicable to
                     this case and are hereby incorporated into this Order.

             2.      All discovery on the above matter shall be completed not later than 07-FEB-2022.

             3.      Plaintiff shall identify and submit curriculum vitae and expert reports of all expert witnesses
                     intended to testify at trial to all other parties not later than 07-MAR-2022.

             4.      Defendant and any additional defendants shall identify and submit curriculum vitae and expert
                     reports of all expert witnesses intended to testify at trial not later than 04-APR-2022.

             5.      All pre-trial motions shall be filed not later than 04-APR-2022.

             6.      A settlement conference may be scheduled at any time after 02-MAY-2022. Prior to the
                     settlement conference all counsel shall serve all opposing counsel and file a settlement
                     memorandum containing the following:

                     (a).    A concise summary of the nature of the case if plaintiff or of the defense if defendant or
                             additional defendant;

                     (b).    A statement by the plaintiff or all damages accumulated, including an itemization of
                             injuries and all special damages claimed by categories and amount;

                     (c).    Defendant shall identify all applicable insurance carriers, together with applicable limits
                             of liability.

             7.      A pre-trial conference will be scheduled any time after 04-JUL-2022. Fifteen days prior
                     to pre-trial conference, all counsel shall serve all opposing counsel and file a pre-trial
                     memorandum containing the following:




COPIES SENT PURSUANT TO Pa.R.C.P. 236(b) E. ORVIK 11/04/2020
                  Case 2:20-cv-05667-JHS Document 1-4 Filed 11/13/20 Page 3 of 3



              (a).       A concise summary of the nature of the case if plaintiff or the defense if defendant or
                         additional defendant;

              (b).       A list of all witnesses who may be called to testify at trial by name and address. Counsel
                         should expect witnesses not listed to be precluded from testifying at trial;

              (c).       A list of all exhibits the party intends to offer into evidence. All exhibits shall be pre-
                         numbered and shall be exchanged among counsel prior to the conference. Counsel
                         should expect any exhibit not listed to be precluded at trial;

              (d).       Plaintiff shall list an itemization of injuries or damages sustained together with all special
                         damages claimed by category and amount. This list shall include as appropriate,
                         computations of all past lost earnings and future lost earning capacity or medical
                         expenses together with any other unliquidated damages claimed; and

              (e).       Defendant shall state its position regarding damages and shall identify all applicable
                         insurance carriers, together with applicable limits of liability;

              (f).       Each counsel shall provide an estimate of the anticipated length of trial.

8.            It is expected that the case will be ready for trial 01-AUG-2022, and counsel should anticipate
              trial to begin expeditiously thereafter.

9.            All counsel are under a continuing obligation and are hereby ordered to serve a copy of this order
              upon all unrepresented parties and upon all counsel entering an appearance subsequent to the
              entry of this Order.

                                                                    BY THE COURT:



                                                                    _________________________
                                                                    ARNOLD NEW, J.
                                                                    TEAM LEADER
\\EKO67468 (Rev 11/04)
